DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are presented for examination.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The IDS filed 9/13/2019 and the IDS filed 2/18/2020 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Be’ery et al. (U.S. Patent Application Publication Number 2017/0195346) as listed on the applicant’s IDS filed 9/13/2019, hereinafter referred to as Be’ery.
Regarding claim 1, Be’ery discloses a system of identifying a malware compromise, comprising: a computing device configured to: generate a fake token (paragraph 51, honeytoken-credentials created using code instructions); store the fake token in a same location as a genuine token of the computing device (paragraph 67, honeytoken-credentials stored in local memory); 
Regarding claim 2, Be’ery discloses wherein the fake token is a first fake token and the computing device is further configured to generate a second fake token for the existing application or the non-existing application (paragraph 51, one or more invalid login-credentials).
Regarding claim 3, Be’ery discloses wherein the fake token is similar to a genuine token of the existing application (paragraph 52, created based on valid password).
Regarding claim 4, Be’ery discloses wherein the notification is sent out to a user of the computing device (paragraph 87, login-failure message).
Regarding claim 5, Be’ery discloses wherein the server includes a first server and a second server, the second server being configured to: communicate with the first server and the computer device; and facilitate detecting the access attempt of the first server with the fake token by the malware (paragraph 36, malicious event detection server).
Regarding claim 6, Be’ery discloses wherein the login routine includes system-specific or user-specific parameters (paragraph 50, one or more valid login-credentials).
Regarding claim 7, Be’ery discloses a method of identifying a malware compromise, comprising: generating a new entry of a fake token for a non-existing application or an existing application (paragraph 51, honeytoken-credentials created using code instructions, and paragraph 4, service provided by service providing server); storing the fake token in a same location as a genuine token of a computing device (paragraph 67, honeytoken-credentials stored in local memory); detecting when the fake token is accessed and used by a malware for logging into a server on which the existing application is installed (paragraph 85, requesting authorization to access service providing server, and paragraph 87, login process failed); and issuing a notification when the server is accessed with the fake token (paragraph 87, login-failure message).
Regarding claim 8, Be’ery discloses wherein the fake token is a first fake token and the method further comprising generating a second fake token for the existing application or the non-existing application (paragraph 51, one or more invalid login-credentials).
Regarding claim 9, Be’ery discloses wherein the fake token is similar to a genuine token of the existing application (paragraph 52, created based on valid password).
Regarding claim 10, Be’ery discloses wherein the method further comprising sending out the notification to a user of the computing device (paragraph 87, login-failure message).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Catlett et al. (U.S. Patent Number 8,880,435) disclosed techniques for identifying access attempts using false honeytoken data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493